Case 1:20-cv-00077-LEW Document 16 Filed 11/10/20 Page 1 of 5              PageID #: 309




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

U.S. Bank National Association,
as indenture trustee, for the holders of
the CIM Trust 2017-3, Mortgage-Backed
Notes, Series 2017-3


               Plaintiff                          Civil No. 1:20-cv-00077-LEW

                      vs.

 Ernest H. Bailey, Jr. and
 Wanda M. Bailey

               Defendants


                      JUDGMENT OF FORECLOSURE AND SALE

                  Address: 135 Sandy River Road, Norridgewock, ME
                                 (Property is Vacant)
                      Mortgage: June 25, 2004, Book: 3336, Page: 49

       This matter came before the Court pursuant to the Default entered on June 25,

 2020 against each of the named Defendants [ECF 8], Fed.R.Civ. P.55(b), this Court's

 Procedural Order dated September 11, 2020 [ECF 12], and the General Orders in

 response to the recent outbreak of Coronavirus Disease 2019 (COVID-19) in

 accordance with the Pandemic/Infectious Disease Plan for the United States District

 Court for the District of Maine. (March 2020).

       Plaintiff, U.S. Bank National Association, as indenture trustee, for the holders

 of the CIM Trust 2017-3, Mortgage-Backed Notes, Series 2017-3 (“U.S. Bank”),

 was represented by John A. Doonan, Esq. None of the Defendants appeared or
Case 1:20-cv-00077-LEW Document 16 Filed 11/10/20 Page 2 of 5              PageID #: 310




opposed Plaintiff's Motion for Default Judgment of Foreclosure and Sale.

        All persons interested, having been duly notified in accordance with the law, and

after consideration of the Affidavits with supporting documentary evidence and

Memorandum of Law in Support of Plaintiff's Motion for Default Judgment on

Documentary Evidence, the Plaintiff's Motion for Default Judgment is GRANTED as to

Count I, Foreclosure and Sale. Count II – Breach of Loan Repayment and Security

Agreement, Count III – Breach of Contract, Money Had and Received, Count IV –

Quantum Meruit, and Count V – Unjust Enrichment are hereby DISMISSED without

prejudice at the request of the Plaintiff.

        JUDGMENT on Count I – Foreclosure and Sale is hereby ENTERED as
        follows:

   1.      If the Defendants or their heirs or assigns pay U.S. Bank National

           Association, as indenture trustee, for the holders of the CIM Trust 2017-3,

           Mortgage-Backed Notes, Series 2017-3 (“U.S. Bank”) the amount adjudged

           due and owing as of September 17, 2020 (attorney's fees and deficiency are

           waived) ($106,810.03) within 90 days of the date of the Judgment, as that

           time period is calculated in accordance with 14 M.R.S. § 6322, U.S. Bank

           shall forthwith discharge the Mortgage and file a dismissal of this action on

           the ECF Docket. The following is a breakdown of the amount due and

           owing:
Case 1:20-cv-00077-LEW Document 16 Filed 11/10/20 Page 3 of 5                PageID #: 311




                    Description                                       Amount

        Principal Balance                                              $70,438.21
        Interest                                                       $11,451.14
        Total Fees                                                         $34.91
        Total Advances                                                 $10,618.48
        Escrow Advance                                                 $10,232.73
        Suspense Balance                                                 $-291.06
        Accumulated Late Charges                                          $134.20
        Interest on Advance                                                $12.91
        Attorney Fees & Costs                                           $4,178.51
        Grand Total                                                   $106,810.03


   2.     If the Defendants or their heirs or assigns do not pay U.S. Bank the amount

          adjudged due and owing ($106.810.03) within 90 days of the Judgment, as

          that time period is calculated in accordance with 14 M.R.S. § 6322, their

          remaining rights to possession of the Norridgewock Property shall terminate,

          and U.S. Bank shall conduct a public sale of the Norridgewock Property in

          accordance with 14 M.R.S. § 6323, disbursing the proceeds, first to itself in

          the amount of ($106.810.03) after deducting the expenses of the sale, with

          any surplus to be disbursed pursuant to Paragraph 5 of this Judgment, and in

          accordance with 14 M.R.S. § 6324. U.S. Bank may not seek a deficiency

          judgment against the Defendants pursuant to the Plaintiff's waiver of

          deficiency in its Motion.

   3.     Pursuant to 14 M.R.S. § 2401(3)(F), the Clerk, if requested, shall sign a

          certification after the appeal period has expired, certifying that the
Case 1:20-cv-00077-LEW Document 16 Filed 11/10/20 Page 4 of 5             PageID #: 312




         applicable period has expired without action or that the final judgment

         has been entered following appeal

   4.    The amount due and owing is $106.810.03 as of September 17, 2020.

   5.    The priority of interests is as follows:

         •   U.S. Bank National Association, as indenture trustee, for the holders of

             the CIM Trust 2017-3, Mortgage-Backed Notes, Series 2017-3 has first

             priority, in the amount of $106,810.03, pursuant to the subject Note and

             Mortgage and there are no parties- in-interest other than the Defendants

             who have second priority.

   6.    The pre-judgment interest rate is 7.191%, see 14 M.R.S. § 1602-B, and

         the post- judgment interest rate is 8.59%, see 14 M.R.S. § 1602-C.

   7.    The following information is included in this judgment pursuant to 14

         M.R.S. §2401(3).

                          PARTIES                        COUNSEL

        U.S. Bank National Association              John A. Doonan, Esq.
        As indenture trustee, for the holders       Reneau J. Longoria. Esq.
        Of the CIM Trust 2017-3, Mortgage-          Doonan, Graves & Longoria, LLC
        Backed Notes, Series 2017-3                 100 Cummings Center, Suite 225D
        425 Walnut Street                           Beverly, MA 01915
        Cincinnati, OH 45202

        Ernest H. Bailey, Jr.                       Defaulted
        Wanda M. Bailey
        11 Dore Street
        Skowhegan, ME 04976

   a) The docket number of this case is 1:20-cv-00077-LEW.
Case 1:20-cv-00077-LEW Document 16 Filed 11/10/20 Page 5 of 5              PageID #: 313




    b) All parties to these proceedings received notice of the proceedings in

       accordance with the applicable provisions of the Federal Rules of Civil

       Procedure.

    c) A description of the real estate involved, 135 Sandy River Road, Norridgewock,

       ME 04957 is set forth in Exhibit A to the Judgment herein.

    d) The street address of the real estate involved is 135 Sandy River Road,

       Norridgewock, ME 04957. The Mortgage was executed by the Defendants,

       Ernest H. Bailey, Jr. and Wanda M. Bailey, on June 25, 2004. The book and

       page number of the Mortgage in the Somerset County Registry of Deeds is

       Book 3336, Page 49.

    e) This Judgment shall not create any personal liability on the part of the

       Defendants, but shall act solely as an in rem judgment against the property, 135

       Sandy River Road, Norridgewock, ME 04957.

 SO ORDERED.

Dated this 10th day of November, 2020.

                                          /s/ Lance E. Walker
                                         UNITED STATES DISTRICT JUDGE
